DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recites “ …an amount of tooth surface modification to the second tooth surface is larger than an amount of tooth surface modification to the first tooth surface…”
It is unclear what it meant by  “amount of surface modification”  and what measure is that second tooth surface modification is larger than the amount of first surface modification
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino [WO 2016171100].
Regarding claim 1: Makino discloses a vehicle drive device comprising:
an electric motor part configured to generate a driving force to drive a vehicle; and
a speed reducer part (20) having an input gear shaft (123), an intermediate gear shaft (124), and an output gear shaft (125) that are disposed in parallel to each other, and configured to decelerate a rotation of the electric motor part input to the input gear shaft (123) in two or more stages and output the rotation,
a gear provided on each gear shaft is composed of a helical gear,
wherein of a plurality of meshing parts of the gears disposed in the speed reducer part, two gears  (23a, 24a) include the meshing parts in which an amount of misalignment occurring between tooth surfaces of two gears meshing with each other differs during driving of the vehicle and during coasting of the vehicle, and a first tooth surface that meshes with a mating tooth surface  (24b, 25a) during the driving is subjected to tooth surface modification (see fig 4), and a second tooth surface that meshes with a mating tooth surface during the coasting is subjected to tooth surface modification having a different amount of modification from the tooth surface modification applied to the first tooth surface ( see fig 4).
Regarding claim 3: Makino discloses the gear shafts are rotatably supported by rolling bearings (14a, 14b, 28a, 28b, 34a, 34b) disposed at two positions apart from each other in an axial direction, and at least one of the gear shafts is rotatably supported by two rolling bearings having different load capacities.

Regarding claim 4: Makino discloses wherein a twisting direction of teeth of a gear provided on the gear shaft rotatably supported by the two rolling bearings (14a, 14b, 28a, 28b, 34a, 34b) having different load capacities is set such that a thrust load acts on the rolling bearing having a relatively larger load capacity during the driving.

Regarding claim 5: Makino discloses wherein an amount of tooth surface modification to the second tooth surface (tooth surface of 25a) is larger than an amount of tooth surface modification to the first tooth surface (23a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makino [WO 2016171100] in view of Ohmi [US Pub# 2017/0335942].

Regarding claim2: Makino does not explicitly disclose both the first tooth surface and the second tooth surface are subjected to tooth profile crowning and tooth lead crowning as tooth surface modification, and the amount of tooth surface modification to the tooth surface meshing with the mating tooth surface during the driving or during the coasting when a relatively larger amount of misalignment occurs is larger than the amount of tooth surface modification to the tooth surface meshing with the mating tooth surface during the driving or during the coasting when a relatively smaller amount of misalignment occurs. However Ohmi shows the first tooth surface (34) and the second tooth surface are subjected to tooth profile crowning and tooth lead crowning as tooth surface modification, and the amount of tooth surface modification to the tooth surface meshing with the mating tooth surface during the driving (see [0038]) or during the coasting when a relatively larger amount of misalignment occurs is larger than the amount of tooth surface modification to the tooth surface meshing with the mating tooth surface during the driving or during the coasting when a relatively smaller amount of misalignment occurs.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the tooth surface to increase surface contact and reduce backlash.

    PNG
    media_image1.png
    690
    507
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    714
    503
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658